 4:21-cv-03067-RGK-PRSE Doc # 21 Filed: 09/03/21 Page 1 of 3 - Page ID # 944




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

JUSTIN GARDNER,

                   Petitioner,                             4:21CV3067

      vs.
                                               MEMORANDUM AND ORDER
SCOTT R. FRAKES,

                   Respondent.


      This matter is before the court on Petitioner’s Motion for Summary
Dismissal (filing 16), Motion for Default Judgment (filing 17), and Motion for
Additional Court Documents (filing 18). Each motion will be addressed in turn.

                  I. MOTION FOR SUMMARY DISMISSAL

       As best the court can tell, Petitioner moves pursuant to Federal Rules of
Civil Procedure 56 and 12 and NECivR 7.1 for judgment in Petitioner’s favor.
Petitioner asserts that the court “lack[s] jurisdiction over Petitioner” because “this
is a re-litigated court case that originally came out of Douglas County District
Court Case Number[s] CR15-694[,] . . . CR15-2366[,] . . . and . . . CR16-3314.”
Petitioner also cites to several of his closed habeas cases in this court—
8:18CV241, 8:21CV119, 8:18CV557, 8:21CV121, 8:18CV46, and 8:21CV120.
Petitioner also appears to claim he is entitled to judgment because Respondent’s
Designation of State Court Records (filing 14) is insufficient.

       Petitioner initiated this action on March 18, 2021, when he filed a Petition
for a Writ of Habeas Corpus pursuant to 28 U.S.C. § 2254. (Filing 1.) This court
clearly has jurisdiction over Petitioner and his habeas petition, and Respondent’s
allegedly insufficient Designation, which will be addressed below, provides no
 4:21-cv-03067-RGK-PRSE Doc # 21 Filed: 09/03/21 Page 2 of 3 - Page ID # 945




basis for granting judgment in Petitioner’s favor. Accordingly, Petitioner’s Motion
for Summary Dismissal (filing 16) is denied.

                  II. MOTION FOR DEFAULT JUDGMENT

       Petitioner moves pursuant to Federal Rule of Civil Procedure 55 and
NECivR 55.1 for a default judgment, though his motion complies with neither rule
and Respondent is not in default as he filed a Motion for Summary Judgment
(filing 13), Designation of State Court Records (filing 14), and Brief in Support
(filing 15) in accordance with the court’s June 25, 2021 progression order (filing
9). Again, Petitioner’s purported basis for the motion—the allegedly insufficient
Designation—does not entitle him to entry of a default judgment. Petitioner’s
Motion for Default Judgment (filing 17) is denied.

         III. MOTION FOR ADDITIONAL COURT DOCUMENTS

       Pursuant to the court’s progression order (filing 9), Petitioner requests
additional documents be included in the Designation of State Court Records (filing
14). Specifically, Petitioner requests (1) the bill of exceptions from his direct
appeal, A-19-31; (2) the docket sheet and appeal transcript from his appeal A-18-
1070; (3) the docket sheet and appeal transcript from his state habeas appeal; and
(4) the supplemental docket sheet and supplemental appeal transcript from his state
habeas appeal. (Filing 18.) On August 27, 2021, Respondent filed a Supplemental
Designation of State Court Records providing all of the documents requested by
Petitioner. (Filing 20.) Accordingly, the court will deny Petitioner’s Motion for
Additional Court Documents (filing 18) as moot.

      IT IS THEREFORE ORDERED that:

     1.     Petitioner’s Motion for Summary Dismissal (filing 16) and Motion for
Default Judgment (filing 17) are denied.


                                        2
 4:21-cv-03067-RGK-PRSE Doc # 21 Filed: 09/03/21 Page 3 of 3 - Page ID # 946




      2.    Petitioner’s Motion for Additional Court Documents (filing 18) is
denied as moot. Respondent has already provided the requested documents.

       3.    Petitioner’s brief in opposition to Respondent’s summary judgment
motion is currently due September 7, 2021. On the court’s own motion, Petitioner
shall have until September 24, 2021, to file his brief in opposition. Petitioner may
not submit other documents unless directed to do so by the court. (See Filing 9.)

       4.   The Clerk of Court is directed to set a pro se case management
deadline using the following text: September 24, 2021: check for Petitioner’s
brief.

      Dated this 3rd day of September, 2021.

                                             BY THE COURT:


                                             Richard G. Kopf
                                             Senior United States District Judge




                                         3
